UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2185


GEORGE DAVID ANGELICH,

                 Plaintiff - Appellant,

            v.

MEDTRUST,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00042-LMB-TCB)


Submitted:   April 22, 2014                       Decided:   May 13, 2014


Before SHEDD and     DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl L. Crews, C. LOWELL CREWS, ATTORNEY AT LAW, PLLC,
Arlington, Virginia, for Appellant.  Paul W. Mengel III, Brian
F. Wilbourn, Nichole L. DeVries, PILIEROMAZZA PLLC, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George      David    Angelich        filed    a   tort     action   arising

under Virginia law against his former employer, MedTrust.                               For

reasons   stated       from     the    bench,      the    district     court     granted

summary judgment in favor of MedTrust on all claims and denied

Angelich’s motion for a continuance.                We affirm.

            This court “review[s] the district court’s award of

summary judgment de novo, and consider[s] the evidence and all

inferences     fairly    drawn     from      the   evidence     in   the   light       most

favorable to [the nonmoving party].”                     Carnell Constr. Corp. v.

Danville Redev. & Hous. Auth., 745 F.3d 703, 716 (4th Cir. Mar.

6, 2014).      Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                             Fed. R.

Civ. P. 56(a).          The relevant inquiry is “whether the evidence

presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail

as a matter of law.”            Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 251-52 (1986).

            Under      Virginia       law,    an    at-will     employee,       such    as

Angelich,      cannot    establish       a    cause      of   action    for     wrongful

discharge unless his termination resulted from the employer’s

violation of public policy.              Bowman v. State Bank of Keysville,

331 S.E.2d 797,    801   (Va.     1985).       We    conclude      that    Angelich

                                             2
failed to demonstrate a genuine issue of material fact as to

MedTrust’s violation of any such public policy.

               Summary      judgment      was       appropriate        on   the    remaining

grounds because Angelich failed to show that MedTrust made a

false statement, see Jordan v. Kollman, 612 S.E.2d 203, 206 (Va.

2002) (“True statements do not support a cause of action for

defamation.”),             intentionally         interfered        with       a     business

expectancy, see Dunlap v. Cottman Transmission Sys., LLC, 754
S.E.2d 313,       318    (Va.   2014)      (providing        elements     of    cause    of

action for tortious interference with business expectancy), or

engaged    in       conduct    that     was   outrageous        and     intolerable,       see

Harris    v.    Kreutzer,      624 S.E.2d 24,   33    (Va.    2006)     (providing

elements       of    intentional        infliction        of     emotional        distress).

Finally, we conclude that the district court did not abuse its

discretion in denying Angelich’s motion for a continuance.

               Accordingly,        we    affirm.           We    dispense         with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                    AFFIRMED




                                                3